DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on March 22, 2021.  In particular, claim 1 which has been amended to further elucidate the types of rubber within the rubber component and to note the amount of silica in the composition.  This combination of limitations was not present in the original claims at the time of the preceding action.   It is also noted that claim 11 is new.   Thus, the following action is properly made final.
Claim Objections
Claim 1 objected to because of the following informalities:  the limitation “wherein a total content of a butadiene rubber in the rubber component is 35 to 60% by mass” appears to be redundant.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2013/0331498) in view of Mabuchi et al (US 2014/0296373).
Regarding claim 1, Miyazaki teaches a rubber composition for a tread (Abstract) comprising a rubber component (Abstract), silica ([0079]), a terpene resin ([0104]).  The terpene resin can be a 
Miyazaki teaches that other additives can be added to the composition ([0138]), however, it fails to teach the addition of the branched conjugated diene copolymer.
Mabuchi teaches a rubber composition (Abstract) for a tire tread (Abstract).  Mabuchi teaches that the composition further comprises a branched conjugated diene copolymer obtained by copolymerizing a branched conjugated diene compound such as farnesene 

    PNG
    media_image1.png
    55
    233
    media_image1.png
    Greyscale
([0032])
which satisfies the general formula (1) with 1,3- butadiene ([0034], [0133]) which satisfies the general formula (2). The ratio of the farnesene to the butadiene ranges from 80/20 to 100/0 ([0045).   The amount of the farnesene resin in the composition ranges from 1 to 50 parts by mass per 100 parts by mass of the rubber component.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the branched conjugated diene as taught by Mabuchi as an additive in the Miyazaki composition.  One would have been motivated to do so in order to receive the expected benefit of improving the performance on ice and snow (Mabuchi, [0026]).
Regarding claim 6, Miyazaki teaches a studless tire having a tread composed of the rubber composition for a tread of claim 1 ([0144]).
Regarding claim 10, Miyazaki teaches that the composition further comprises from 15 to 50 parts by mass of a reinforcing filler such as carbon black ([0090]).
Regarding claim 11, Miyazaki teaches that the composition further comprises a butadiene rubber having a cis content of 90% or more ([0038]).
Response to Arguments
The 35 USC 112 rejection set forth in paragraph 4 of the office action mailed on November 20, 2020 has been withdrawn in light of applicant’s amendment filed on March 22, 2021.
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  The limitations of claim 1 are not recited by Mabuchi in view of Istiman.  Neither teach the low cis rubber component.
Examiner’s response:  The low-cis rubber component is now taught by the new prior art, Miyazaki.
Applicant’s argument:  Applicant argues unexpected results, namely that the recited invention has excellent on-ice braking performance as well as wet grip performance.  In addition, applicant notes an improved dispersibility of silica by having a low-cis rubber.
Examiner’s response:  As Miyazaki teaches that its tire composition has excellent wet grip performance (Abstract) and Mabuchi indicates that the branched conjugated diene compound improves performance on snow and ice (Abstract), it does not seem unexpected that the tire resulting from the combination of Miyazaki and Mabuchi would have good wet grip and ice performance.  Also, the examiner has considered the data presented in Table 1 of the specification and all the examples, both inventive and comparative, have the same amount of the low-cis rubber.  Therefore, it appears that the variability of the wet grip performance data does not appear to be dependent on the low-cis rubber.  Therefore, applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DORIS L. LEE
Examiner
Art Unit 1764